Citation Nr: 0807761	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  94-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1981 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and July 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (ROs) in Manila, the Republic of the Philippines.  

In November 2003 and in May 2006, the Board remanded the case 
to VA's Appeals Management Center (AMC) for additional 
development.  The case been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The competent evidence is in relative equipoise as to 
whether the veteran's chronic left knee disorder is related 
to active service.  

2.  Competent medical evidence dissociates any current eye 
disorder from active service. 


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic left knee disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has attempted to satisfy its duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claims by way of notices sent 
to the claimant in May 2001, April 2004, and in March and 
August 2005.  These letters mention what evidence is required 
to substantiate the claims, the claimant's and VA's duty to 
obtain this evidence, and asks the claimant to submit 
relevant evidence in his/her possession.  

VA provided the additional notices recommended by the United 
States Court of Appeals of Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in June 2006.  
Any timing error (see Mayfield, supra) has been cured by new 
notification followed by readjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (timing 
error may be cured by a new notification followed by 
readjudication of the claim).  

The claimant has not identified, nor does the record 
indicate, that additional evidence is necessary for 
adjudication of the claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  All necessary development has been 
accomplished and adjudication may proceed without unfair 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 notes, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

Residuals of a Left Knee Disorder

The veteran's service medical records (SMRs) reflect 
treatment for bilateral knee abrasions in October 1981.  The 
SMRs contain no further knee complaint.  During a March 1985 
officer candidate school physical examination, an examiner 
found the lower extremities to be abnormal, but mentioned a 
very recent fibroma removal from the left buttock.  The 
veteran completed a medical history questionnaire in March 
1985, but checked "no" to: (1) history of arthritis, 
rheumatism, or bursitis; (2) bone, joint, or other deformity; 
(3) lameness, and, (4) trick or locked knee.  He later 
explained that he denied his left knee problem so as not to 
jeopardize his application to officer candidate school.  

Upon completion of active service, no separation examination 
report is of record.  Nor is there a medical history 
questionnaire dated since March 1985 upon which the veteran 
might have reported left knee pain.

In June 1997, J. L. Weaver, a retired Air Force officer, 
reported that he knew the veteran to have been an active 
participant in running and jogging activities during their 
assignment together from 1982 to 1986.  

In January 1998, another former supervisor recalled that the 
veteran had complained of left knee pains while serving in 
Korea in 1981 and 1982 and while serving in the Philippines 
in 1984.  The retired master sergeant stated, "His dedication 
to his military duties precluded him from going to sick 
call."  

A July 1998 private medical examination report reflects that 
the left knee diagnosis was chondromalacia-osteoarthritis.  

In December 2002, the veteran's former supervisor offered 
information similar to that supplied in January 1998.  Also 
in December 2002, R. Laygo, another service comrade, recalled 
complaints of knee pains in 1984.  

An August 2005 VA orthopedic compensation examination report 
reflects an assessment of left knee strain and contusion.  No 
etiology was offered.

In February 2007, a VA physician reviewed the claims file and 
offered a medical opinion.  The physician qualified the 
opinion by noting that the information available limited any 
assessment of the etiology of the left knee.  The physician 
stated, "There appears to be a component of the patient's 
medical symptoms which is related to service, but it is 
unclear if intercurrent injury has increased or worsened his 
symptoms."  "The patient will need to be recalled to 
provide further history and evaluation specific to that 
question."  Another examination was scheduled. 

In July 2007, the veteran underwent a VA compensation 
examination by a new examiner.  The examiner noted that the 
SMRs showed treatment for a bilateral knee abrasion in 1981.  
The veteran reported that he injured the left knee while 
running in 1984.  He reported arthroscopic surgery in the 
1990s.  The examiner elicited mild bilateral knee crepitus 
and offered a diagnosis of chronic strain of the left knee, 
but dissociated this disorder from active service based on 
the fact that there was no documented continuity of left knee 
symptoms during or after active service.  The examiner 
stated, "The examiner could not find any medical records 
after his military records for his left knee condition."

As noted above, two opinions addressing the etiology of the 
left knee disorder have been offered.  The February 2007 
opinion, offered by a VA medical doctor, is favorable.  The 
doctor stated, "There appears to be a component of the 
patient's medical symptoms which is related to service..."  
The doctor then questioned the extent to which intercurrent 
injury was present, but arrived at no conclusion because of 
an absence of further information.  Significantly though, the 
physician did find a component of the left knee symptoms to 
be related to active service.  The Board must consider this 
opinion carefully, as it is based on correct facts. 

The negative evidence consists chiefly of an opinion offered 
in a July 2007 VA compensation examination report.  That 
opinion, offered by a nurse-practitioner, dissociates the 
current chronic left knee strain from active service on a 
"less likely as not" basis.  The examiner noted that a 
March 1985 physical examination and medical history report 
were negative for a left knee complaint and found no relevant 
post-service record of knee-related complaints.  The nurse-
practitioner stated, "The examiner could not find any 
medical records after his military records for his left knee 
condition.  

Other favorable evidence includes the veteran's account of 
continuity of left knee pains dating back to active service 
and other lay witness recollections of complaints of left 
knee pains during active service.  These lay witness 
statements are competent evidence of an event clearly 
observable.  Competent lay evidence is defined as that 
evidence which does not require specialized education, 
training, or experience.  38 C.F.R. § 3.159(a) (2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
lay witnesses, including the veteran, appear to be credible.  

The July 2007 medical opinion is less persuasive than the 
February 2007 medical opinion, as it is based on incorrect 
facts.  The examiner found no post-service documentation of 
any knee complaint.  The examiner apparently overlooked some 
very significant reports.  These reports include: (1) a June 
1989 VA X-ray report of the left knee that notes complaints 
of pain and occasional locking; (2) a June 1989 private 
report wherein Dr. Francisco wrote, "These probs have been 
present for years now."  "Knee does not give out."  "Knee 
FROM [full range of motion] ? crepit. ? swell. ? erythema.  
Imp. Knee strain;" (3) a June 1989 entry in the veteran's 
employee health records that reflects that he complained of 
chronic left knee pain since 1981 while in service; (4) An 
April 1995 private surgery report for a left medial meniscal 
tear that notes grade 2 to 3 chondromalacia patella and 
significant medial plica causing painful motion; and (5) a 
July 1998 private medical report that offers a diagnosis of 
chondromalacia-osteoarthritis.

Weighing the positive medical opinion against the negative 
medical opinion and noting that there is competent, credible 
lay witness evidence of continuity of knee symptoms dating 
back to active service, the Board finds that the evidence is 
at least in relative equipoise on the issue of service 
connection for the left knee.  While the positive opinion 
contains some doubt, the negative opinion is based on an 
incorrect medical history-that of no documented post-service 
knee complaint.  Thus, the positive and negative medical 
opinions are of relatively equal weight.  Because the 
evidence is at least in relative equipoise on the issue, the 
benefit of the doubt doctrine is for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for residuals of a left knee disorder is therefore 
granted.  

Service Connection for an Eye Disorder

The SMRs show treatment for excessive lacrimation of eyes 
diagnosed as bacterial, viral, or keratic conjunctivitis in 
1981.  Red, itchy eyes were noted in April 1983.  The 
assessment was probable viral conjunctivitis.  Except for 
refractive error, his eyes were normal during a March 1985 
military examination.  

A September 1992 VA general medical examination report 
reflects normal eyes.

In February 2001, the veteran requested service connection 
for a bilateral eye disorder.  The veteran maintained that 
his private eye doctor linked some scarring of the right eye 
to being punched in service.  

In April 2001, the veteran submitted a December 2000 private 
florescein angiography report that contains a diagnosis of 
right eye epiretinal macular gliosis, probably idiopathic, 
with cystoid macular edema and optic neuropathy, rule-out 
previous uveitis.  The veteran asked that the report be 
considered as evidence of previous eye trauma.  

In April 2001, the veteran underwent a VA eye compensation 
examination.  A one to two-year history of blurry vision was 
reported.  Refractive error was measured.  No diplopia was 
reported.  The diagnosis was maculopathy, OD (right eye).  
The December 2000 florescein angiography report was cited.  

In his August 2002 substantive appeal, the veteran urged that 
his right eye disorder resulted from trauma during active 
service.  In a January 2003 substantive appeal, the veteran 
reported that he was punched during an altercation in Korea, 
but that the incident was not reported.  He reported that his 
right eye vision began deteriorating slowly after that 
incident.  

A March 2003 VA optometry consultation report contains an 
impression of prominent WWOP [?] with large linear floater.  
An April 2004 VA optometry report notes epiretinal membrane 
(ERM), right eye greater than left.  

A September 2005 VA eye compensation examination report 
reflects that any previous retinopathy had resolved.  The 
physician opined that the veteran's complaints of gritty, 
sandy eyes was due to a condition called dry eyes.  

An October 2006 VA ophthalmology examination report reflects 
that a torn retina and a very large posterior vitreous 
detachment were detected on the right.  

A February 2007 VA ophthalmology compensation examination 
report dissociates any current right eye disorder to active 
service trauma.  Rather, the physician attributed retinal 
tears, epiretinal membrane, posterior vitreous detachment, 
dry eyes, myopia, astigmatism, and presbyopia to the aging 
process.  

While the veteran has offered a credible claim of an eye 
injury during active service with noticeable decrease in 
right eye vision since then, he cannot supply an etiology 
opinion.  38 C.F.R. § 3.159; Espiritu, supra.  Both medical 
opinions submitted tend to dissociate any current right eye 
disorder from trauma.  The Board finds the medical opinions 
to be persuasive, as they are based on correct facts.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for an eye disorder is therefore denied.  


ORDER

Service connection for a chronic left knee disorder is 
granted. 

Service connection for an eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


